Exhibit 10.14

 

RESTRICTED UNIT AGREEMENT

 

This RESTRICTED UNIT AGREEMENT, dated as of [               ] (the “Restricted
Unit Agreement”), is between Graphic Packaging Corporation, a Delaware
corporation (formerly Riverwood Holding, Inc.) (the “Company”), and the Grantee
whose name appears on the signature page hereof (the “Grantee”) under the terms
of the 2003 Riverwood Holding, Inc. Long-Term Incentive Plan (the “Plan”).
Capitalized terms used in this Restricted Unit Agreement and not otherwise
defined herein have the meaning given in the Plan. If any provision of this
Restricted Unit Agreement is inconsistent with any provision of the Plan (as
either may be interpreted from time to time by the Board), the Plan shall
control.

 

1.  Grant of Restricted Units.  Effective as of the date hereof, the Company
hereby evidences and confirms its award to the Grantee of the number of
Restricted Units set forth on the signature page hereof, which represent the
Company’s contractual obligation to deliver shares of Common Stock (the
“Shares”) to the Grantee upon the terms set forth herein.

 

2.  Vesting of Restricted Units.  The Restricted Units shall vest 33 1/3% on
each of the first three anniversaries of [               ] (the “Effective
Date”), subject to the Grantee’s continuous employment with the Company or one
of its affiliates from the Effective Date through each such vesting date,
provided that upon the occurrence of a Change of Control, the Restricted Units
shall become fully vested. If the Grantee’s employment terminates by a
Qualifying Termination of Employment prior to the third anniversary of the
Effective Date, a fraction of those unvested Restricted Units that would have
vested on the next vesting date following the Qualifying Termination of
Employment had the Grantee remained employed through such vesting date, the
numerator of which is the number of days between the most recently passed
vesting date and the date on which Grantee’s employment terminates and the
denominator of which is 365, shall vest. If the Grantee’s employment terminates
after the first or second anniversary of the Effective Date other than by a
Qualifying Termination of Employment, he shall retain the right to any
Restricted Units that have become vested and nonforfeitable, subject to
Section 3, which shall be payable pursuant to Section 5.

 

3.  Forfeiture.  If the Grantee’s employment is terminated for Cause on or
before the date on which any Restricted Units have become payable pursuant to
Section 5, such Restricted Units awarded to the Grantee shall be canceled and
the Grantee shall forfeit all rights to the Restricted Units and any Shares
issuable for such Restricted Units.

 

4.  Dividend Equivalents.  If the Company pays any cash dividend on the Common
Stock before the shares underlying the Restricted Units are delivered to the
Grantee pursuant to Section 5, the Grantee will be credited on the record date
established for such dividend with a number of Restricted Units equal to the
greatest whole number which may be obtained by dividing (i) the value of such
dividend by (ii) the Fair Market Value of a Share on such date. Any such
additional Restricted Units shall become vested and nonforfeitable, if at all,
on the same terms and conditions as are applicable in respect of the Restricted
Units.

 

5.  Delivery of Shares Underlying Vested Restricted Units.  Shares underlying
vested Restricted Units shall be delivered on the earlier of (i) the third
anniversary of the Effective Date, (ii) a Qualifying Termination of Employment,
and (iii) the occurrence of a Change of Control.

 

6.  Representations and Warranties.

 

(a)           Investment Intention. The Grantee represents and warrants that the
Restricted Units have been, and any Shares will be, acquired by the Grantee
solely for the Grantee’s own account for investment and not with a view to or
for sale in connection with any distribution thereof. The Grantee further
understands, acknowledges and agrees that none of the Restricted Units may be
transferred, sold, pledged, hypothecated or otherwise disposed of except to the
extent expressly permitted hereby.

 

--------------------------------------------------------------------------------


 

(b)           Ability to Bear Risk. The Grantee represents and warrants that (i)
the financial situation of the Grantee is such that the Grantee can afford to
bear the economic risk of holding the Restricted Units and Shares for an
indefinite period and (ii) the Grantee can afford to suffer the complete loss of
the Grantee’s investment in the Restricted Units and Shares.

 

7.  Miscellaneous.

 

(a)           Tax Withholding. Whenever Shares or other property are to be
distributed in respect to any Restricted Units awarded hereunder, the Company
shall have the power to withhold, or require the Grantee to remit to the
Company, an amount sufficient to satisfy United States Federal, state, local and
non-U.S. withholding tax requirements, including but not limited to income,
social security and employment taxes, relating to such issuance, and the Company
may defer issuance of such Shares or other property until such requirements are
satisfied. The Board may, in its discretion, permit the Grantee to elect,
subject to such conditions as the Board shall impose, to satisfy his withholding
obligation hereunder with Shares or any other property issuable hereunder.
Notwithstanding the foregoing, in the event Shares are to be distributed
pursuant to (i) the Company’s termination of the Grantee’s employment without
Cause, due to death or Disability, due to retirement, or (ii) the Grantee’s
termination of employment for Good Reason or (iii) the occurrence of a Change of
Control, the Company shall withhold from the number of Shares otherwise
deliverable enough Shares (based on the Fair Market Value at the time of
distribution) to satisfy income and employment tax withholding requirements with
respect to such distribution and delivery.

 

(b)           Nonassignability. The Restricted Units granted hereby are not
assignable or transferable, in whole or in part, and may not, directly or
indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including without
limitation by gift, operation of law or otherwise) other than by will or by the
laws of descent and distribution to the estate of the Grantee upon the Grantee’s
death.

 

(c)           No Rights as a Stockholder. Neither the Grantee nor any person or
persons to whom the Grantee’s rights under this Restricted Unit Agreement shall
have passed by will or by the laws of descent and distribution, as the case may
be, shall have any voting, dividend or other rights or privileges as a
stockholder of the Company with respect to any Shares corresponding to the
Restricted Units granted hereby unless and until a certificate for Shares is
issued in respect thereof.

 

(d)           No Right to Continued Employment. Nothing in this Restricted Unit
Agreement shall interfere with or limit in any way the right of the Company or
any of its Subsidiaries to terminate the Grantee’s employment at any time, or
confer upon the Grantee any right to continue in the employ of the Company or
any of its Subsidiaries.

 

(e)           Interpretation. The Board shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Restricted Unit Agreement. Any determination or
interpretation by the Board under or pursuant to this Restricted Unit Agreement
shall be final and binding and conclusive on all persons affected hereby.

 

(f)            Delegation by the Board. All of the powers, duties and
responsibilities of the Board specified in this Restricted Unit Agreement may,
to the full extent permitted by applicable law, be exercised and performed by
any duly constituted committee thereof to the extent authorized by the Board to
exercise and perform such powers, duties and responsibilities.

 

(g)           Binding Effect; Benefits. This Restricted Unit Agreement shall be
binding upon and inure to the benefit of the Company and the Grantee and their
respective successors and assigns. Nothing in this Restricted Unit Agreement,
express or implied, is intended or shall be construed to give any person other
than the Company or the Grantee or their respective successors or assigns any
legal or equitable right, remedy or claim under or in respect of any agreement
or any provision contained herein.

 

2

--------------------------------------------------------------------------------


 

(h)           Amendment. This Restricted Unit Agreement may not be altered,
modified, or amended except by a written instrument signed by the Company and
the Grantee.

 

(i)            Severability. In the event that any one or more of the provisions
of this Restricted Unit Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

(j)            Notices. All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed given when (a)
delivered personally, (b) sent by certified or registered mail, postage prepaid,
return receipt requested or (c) delivered by overnight courier (provided that a
written acknowledgment of receipt is obtained by the overnight courier) to the
party concerned at the address indicated below or to such changed address as
such party may subsequently give notice of:

 

If to the Company:

 

Graphic Packaging Corporation
814 Livingston Court
Marietta, Georgia 30067

 

 

 

Attention:

 

General Counsel;
Chairman, Compensation Committee

 

 

 

If to Grantee:

 

at the home address of Grantee on the
records of the Company

 

(k)           Governing Law. This Restricted Unit Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to the principles of conflict of laws except to the extent the laws of
the State of Delaware specifically and mandatorily apply.

 

(l)            Sections and Other Headings. The section and other headings
contained in this Restricted Unit Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Restricted Unit
Agreement.

 

(m)          Counterparts. This Restricted Unit Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which together shall constitute one and the same instrument.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Restricted
Unit Agreement as of the date first above written.

 

 

GRAPHIC PACKAGING CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

THE GRANTEE:

 

 

 

 

 

Name: [Grantee]

 

 

Number of Restricted Units

[Restricted Units]

 

4

--------------------------------------------------------------------------------